Title: To George Washington from Jonathan Williams, 20 October 1792
From: Williams, Jonathan
To: Washington, George



Sir.
Mount Pleasant on Schuylkill [Pa.]Octob. 20. 1792.

A few copies of the inclosed memoir have been extracted for the purpose of private distribution.
If my beleif be well founded, that an attention to the directions it contains, would prevent shipwreck, & consequently save many lives, you will not think this intrusion upon your valuable time an unjustifiable presumption. If it should appear that I am mistaken,

I trust to your goodness for an excuse in consideration of the motive. I am with the most dutifull and most respectfull Regard Sir, Your obedient servant

Jona. Williams

